COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-112-CV

SERVICE EMPLOYMENT REDEVELOPMENT (SER)                             APPELLANT

                                        V.

FORT WORTH INDEPENDENT SCHOOL DISTRICT                               APPELLEE

                                    ----------

           FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered appellant’s ”Motion for Voluntary Dismissal of

Appeal.” It is the court’s opinion that the motion should be granted; therefore,

we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 43.4.

                                                 PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and WALKER, JJ.

DELIVERED: July 23, 2009




      1
          … See Tex. R. App. P. 47.4.